Citation Nr: 1814512	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-35 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to September 28, 2011, for the addition of the Veteran's daughter (S.S.) as a dependent to his compensation award.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992 in the United States Air Force. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The record contains no informal claim, formal claim, or any written intent to file a claim for addition benefits for the Veteran's dependent daughter (S.S.) prior to September 28, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to September 28, 2011, for the addition of the Veteran's dependent daughter (S.S.) to his compensation award are not met.  38 U.S.C. §§ 5110, 5124 (2012); 38 C.F.R. §§ 3.4(b)(2), 3.204, 3.401 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's daughter (S.S.) was added as a dependent to his compensation benefits effective September 28, 2011.  Payment began October 1, 2011, the first day of the month following his effective date.  He states that his daughter should be added to his benefits effective March 1, 2010, the first day following the date he filed his original VA Form 21-686c, which identified only his wife as a dependent.  During the November 2017 Board hearing, he testified that VA contacted him in June 2010 for specific information regarding his dependents and that he told them about his daughter.  He thought that they had added his daughter at that time, but later found out that only his wife was added as a dependent.

As in this case, an additional amount of compensation may be payable for a child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).  The effective date of the award of any benefit or any increase therein by reason of the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the birth.  See 38 U.S.C.A. § 5110(n).  Applicable regulations state that additional compensation for a dependent is effective on the latest of:  (1) the date of claim, (2) the date dependency arises or (3) the effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action.  See 38 C.F.R. § 3.401(b). 

The evidence indicates that the Veteran's daughter (S.S.) was born in May 1995.  In a January 2010 rating decision, the RO granted service connection for Meniere's disease and assigned a 30 percent rating effective May 20, 2009.  In a January 2010 letter, the RO notified the Veteran that it was paying him as a single Veteran with no dependents and provided him with a copy of VA Form 21-686c so that he could be paid additional benefits for any dependents.  

In February 2010, the Veteran submitted a VA Form 21-686c identifying his wife (B.L.) as his only dependent.  In a June 2010 letter, the RO notified him that it was paying him as a Veteran with one dependent and that he should notify VA right away if there was any change in the status of his dependents.  

In May 2011, the Veteran filed a claim for an increased rating.  A June 2, 2011, Report of General Information indicates that the RO telephoned the Veteran and he indicated that he wanted his VA examination to be held at the Brooklyn VA Medical Center (VAMC) because it was more convenient for him.  In a July 2011 rating decision, the RO increased his disability rating to 100 percent.  In an August 2011 letter, the RO notified him that it was paying him as a Veteran with one dependent.  

On September 28, 2011, the Veteran filed a claim requesting that his daughter (S.S.) be added as a dependent.  

The Board has considered whether any evidence of record prior to September 28, 2011, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for the addition of his daughter to his compensation award; however, no document submitted prior to September 28, 2011, indicates an intent to pursue a claim to add his dependent daughter to his compensation award.  Although the Veteran states that he notified the RO about his daughter during a June 2010 telephone conversation, there is no documentation to support that assertion.  The Board notes that there is a June 2011 telephone record; however, that conversation was concerning his VA examination and not his dependents.  

As a VA Form 21-686c identifying his daughter (S.S.) as dependent was not received within one year of VA's initial request, the date of claim is the date additional compensation is warranted.  Accordingly, an earlier effective date prior to September 28, 2011, to add his daughter (S.S.) to his award of benefits is not warranted.  38 U.S.C. § 5110(n); 38 C.F.R. §§ 3.204, 3.400, 3.401.


ORDER

An effective date prior to September 28, 2011, for the addition of the Veteran's dependent daughter (S.S.) to his compensation award is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


